 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                         DISTRICT OF NEVADA

10

11    MARCIA MOGAVERO,                                     Case No. 2:18-cv-01395-GMN-NJK
12                        Petitioner,                      ORDER
13            v.
14    STATE OF NEVADA, et al.,
15                        Respondents.
16

17           Petitioner has submitted an application to proceed in forma pauperis (ECF No. 1) and a

18   petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The court finds that petitioner

19   is able to pay the full filing fee of five dollars ($5.00).

20           IT THEREFORE IS ORDERED that the application to proceed in forma pauperis (ECF

21   No. 1) is DENIED. Petitioner shall have thirty (30) days from the date that this order is entered

22   to have the filing fee of five dollars ($5.00) sent to the clerk of the court. Failure to comply will

23   result in the dismissal of this action.

24   ///

25   ///

26   ///

27   ///

28   ///
                                                           1
 1          IT FURTHER IS ORDERED that the clerk of the court shall send petitioner two copies of

 2   this order. Petitioner is ordered to make the necessary arrangements to have one copy of this

 3   order attached to the check paying the filing fee.

 4          DATED: November 16, 2018
 5                                                               ______________________________
                                                                 GLORIA M. NAVARRO
 6                                                               Chief United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
